  Case: 1:08-cr-00115 Document #: 1063 Filed: 07/14/21 Page 1 of 1 PageID #:13081


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA                )
 ,                                       )
                                         )
                        Plaintiff,       ) NO.     08 CR 115-3
                                         )
 vs.

 MICHAEL SARNO,                          ) Honorable Ronald R. Guzman
                                         )
                        Defendant.       )

                                 STIPULATION OF PARTIES


       Defendant, MICHAEL J. SARNO, by his attorney, John W. Chwarzynski, Jr., and the

United States of America by Assistant United States Attorney Debra Riggs Bonamici hereby

stipulate as follows:

       That the parties agree and stipulate that the record provided under docket #1053 for

purposes of the appeal in this cause is incomplete and that a supplemental record should be

prepared from docket #1007. Specifically, the parties request that the supplemental include docket

items beginning with #1007 and concluding docket #1049 with Michael Sarno’s Second Motion

for Compassionate Release and shall be sent to the Seventh Circuit Court of Appeals.


  By: /s/ John W. Chwarzynski Jr.                 By: /s/ Debra Riggs Bonamici
  Attorney for Michael Sarno                      Assistant United States Attorney
  HALE & MONICO, LLC                              219 S. Dearborn St.
  53 West Jackson, Suite 337                      Fifth Floor
  Chicago, IL 60604                               Chicago, IL 60604
  (773) 307-3157                                  (312) 353-3741
  jwc@halemonico.com                              debra.bonamici@usdoj.gov
